Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 1 of 16




                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLORADO

  Civil Action No. 1:20cv_____________________________________________

  BRANDI MARTIN, individually and as parent and next friend of L.W., a
  minor

  Plaintiffs,

  v.

  DENVER PUBLIC SCHOOLS f/k/a School District No. 1 in the City and County of Denver
  dba Denver Public Schools, a Colorado public entity;
  T H O M A S P E L K E Y , i n d i v i d u a l l y a n d i n h i s o f f i ci a l c a p a c i t y a s s c h o o l b u s
  d r i v e r w i t h D E N V E R P UB L IC S C H O OL S ;
  E R N E S T M A K O W S K Y , i n d i v i d u a l l y a n d i n h i s o f f i c i al c a p a c i t y a s s c h o o l
  b u s p a r a p r o f e s s i o n al w i t h D E N V E R P UB L IC S C H O O L S ;
  JOHN AND JANE ROE, in their individual and official capacities;

  Defendants


                                     COMPLAINT AND JURY DEMAND



           COME NOW the Plaintiffs, by and through their attorneys, KIDNEIGH & KAUFMAN,

  P.C., and as claims against the Defendants, state, allege, and aver as follows:

                                         JURISDICTION AND VENUE

  1. This action is brought pursuant to 42 U.S.C. §1983, §1988, and the Fourth and Fourteenth

       Amendments to the United States Constitution. Jurisdiction is founded upon 28 U.S.C. §1331

       (federal question), §1343(a)(3) and (4) (civil rights), and the aforementioned statutory and

       constitutional provisions.

  2. Venue is proper in the United States District Court for the District of Colorado pursuant to 28

       U.S.C. §1391(b) because the Defendants are citizens and residents of Colorado, and the events,

       acts, and/or omissions giving rise to this action occurred in Colorado.




                                                              1
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 2 of 16




                                                    PARTIES

  3. Plaintiff L.W. is a minor and the biological daughter of Plaintiff Brandi Martin. Plaintiffs L.W.

      and Brandi Martin have resided together in the State of Colorado at all times necessary to this

      action. Plaintiff L.W. is bringing this action as set forth herein by and through her parent and

      next friend, Brandi Martin.

  4. The Plaintiffs reside at 800 S. Ironton Street, Aurora, Colorado 80012, and have resided therein

      at all times necessary to this action.

  5. At all times necessary to this action, Defendant Denver Public Schools (“DPS”), which was

      formerly known as School District No. 1 in the City and County of Denver dba Denver Public

      Schools, was and is a public entity in the State of Colorado, with its offices and principle place

      of business being located at 780 Grant Street, Denver, CO 80203. DPS had final policy-making

      authority over its employees, including over the individual Defendants named herein, at all

      times necessary to this action.

  6. At all times necessary to this action, D e f e n d a n t T h o m a s P e l k ey ( “ D e f e n d a n t

      P e l k e y ” ) i s o r w a s a citizen of the State of Colorado, employed as a school bus driver for

      Defendant DPS, and acting within the course and scope of his employment, and with the

      authority of Defendant DPS.

  7. At all times necessary to this action, D e f e n d a n t E r n e s t M a k o w s k y ( “ D e f e n d a n t

      M a k o w s k y ” ) w a s a citizen of the State of Colorado, employed as a school bus

      paraprofessional for DPS, and acting within the course and scope of his employment, and with

      the authority of Defendant DPS.

  8. Defendants John and Jane Roes are DPS employees who were acting within the course and

      scope of their employment, and with the authority of Defendant DPS at the time they falsely




                                                        2
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 3 of 16




     reported to police that Plaintiff Brandi Martin assaulted Defendant Pelkey and Defendant

     Makowsky, as described below.

                                       GENERAL ALLEGATIONS

  9. Plaintiffs incorporate by reference herein all preceding allegations set forth in this Complaint.

  10. At the time of the incident described below, Plaintiff L.W. was a student at Denver Greens

     School Northfield, a school which is part of the DPS school system.

  11. On September 18, 2019, at approximately 4:15 p.m., Defendant Pelkey and Defendant

     Makowsky picked up 27 children, including L.W., from Denver Green School Northfield and

     then departed the school to begin the drop-off route.

  12. L.W. was sitting in the back of the bus next to her best friend, whom this Complaint shall refer

     to as Student A.

  13. Shortly after Defendant Pelkey departed the school, he and Defendant Makowsky became

     concerned with the behavior of a few students who were sitting in the back of the bus. Video

     footage from inside the bus showed three female students, including L.W., singing and

     dancing.

  14. Defendant Makowsky was sitting in front of the three students. Defendant Makowsky asked

     the students to “tone it down.”

  15. When the students continued to sing, Defendant Makowsky reached behind him toward one of

     the student’s cell phone.

  16. Soon after, another female student moved from her seat to sit next to L.W. and Student A.

     Defendant Makowsky then asked Student A to go back and “sit with her girlfriend.”

  17. Defendant Makowsky’s comment offended the students and one of the students advised

     Defendant Makowsky that she was going to call her mother. Defendant Makowsky then




                                                   3
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 4 of 16




     reached behind him at least two more times as if he were going to grab one of the student’s

     cell phone.

  18. At or about 4:19 p.m., Defendant Makowsky asked Defendant Pelkey to stop the bus. After

     the bus stopped, one of the students began to scream and Defendant Makowsky told her to

     “shut up” and then pointed his finger at her. More students joined in the screaming, and

     Defendant Pelkey threatened to call security. Students began to get on their cell phones to call

     their parents and advise them of the situation.

  19. Once the students quieted down, Defendant Pelkey announced that he was going to begin

     driving again.    However, when Defendant Pelkey finally resumed driving, Defendant

     Makowsky told the students that when they arrived at their next stop, he needed to take all of

     their names and that nobody was allowed to get off the bus.

  20. Defendant Pelkey pulled over once again at approximately 4:33 p.m. near Hallett Academy,

     located at the 2900 block of North Kearney Street in North Park Hill, in Denver, Colorado.

     This location was not a scheduled stop.

  21. After the bus stopped at 2900 Kearney Street, parents began to arrive and they asked Defendant

     Pelkey and Makowsky to allow their children to get off the bus. At the same time, students

     inside the bus asked Defendants Pelkey and Makowsky if they could get off the bus since their

     parents were waiting for them. However, Defendant Pelkey and Defendant Makowsky refused

     to allow any student to exit the bus. Some of the students were screaming and crying.

  22. When Defendant Pelkey and Defendant Makowsky refused to allow any of the students, some

     of whom were screaming and crying, to get off the bus, the parents waiting outside became

     concerned. One parent began to bang on the front door of the bus. Defendant Pelkey then

     called bus dispatch and spoke to Defendant DPS dispatcher Tawnia Andrew and advised her




                                                  4
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 5 of 16




     that he had to pull over and that there were a lot of parents who were trying to pick up their

     kids.

  23. Ms. Andrew instructed Defendant Pelkey to obtain the names of the students before releasing

     them to their parents.

  24. Students, including L.W., began to try to get off the bus but were forcibly blocked and

     physically restrained from leaving the bus by Defendant Pelkey and Defendant Makowsky.

     Defendant Pelkey then called Ms. Andrew again and requested the Denver Police

     Department’s assistance.

  25. While parents were waiting outside, they saw their children inside the bus, some of whom were

     screaming, crying, and begging to be let off the bus. Rather than letting any of the children off

     the bus, Defendant Pelkey walked to the front of the bus and announced to the parents waiting

     outside that no one was getting on the bus.

  26. At that moment, the alarm began to sound inside the bus after somebody opened the back door

     in an attempt to exit the bus.

  27. Defendant Pelkey then attempted to shut the back door, but met resistance when two adult

     males tried to stop him from doing so. At that point, Defendant Pelkey used his arms to forcibly

     block L.W. and another student from exiting the back of the bus. Defendant Pelkey placed his

     right arm on the seat in order to prevent the students from exiting the bus. The students began

     to push into Defendant Pelkey’s forearm while screaming hysterically and trying to jump out

     of the back of the bus. Plaintiff L.W. was among those students screaming and she was saying

     she was being detained against her will.




                                                   5
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 6 of 16




  28. Plaintiff Brandi Martin, who had been standing near the back of the bus and watching her

     daughter scream and cry out as she tried to exit the bus, finally entered the bus at approximately

     4:47 p.m.

  29. When Plaintiff Brandi Martin got on the bus to retrieve L.W., Defendant Pelkey grabbed

     Plaintiff Brandi Martin’s left forearm, pushing Plaintiff Brandi Martin backwards into one of

     the bus seats. Ms. Martin then attempted to move past both Defendant Pelkey and Defendant

     Makowsky by climbing over the bus seat. At that point, L.W. was finally able to exit the bus

     through the back door.

  30. As Plaintiff Brandi Martin was trying to get off the bus, Defendant Makowsky continued to

     grab at her. Defendant Pelkey grabbed Ms. Martin by her hair and pulled her backwards. After

     Plaintiff Brandi Martin was pushed backward again, she attempted to fight off Defendant

     Pelkey and Defendant Makowsky before she finally exited the bus.

  31. Soon after Plaintiff Brandi Martin exited the bus, police officers from the Denver Police

     Department arrived on scene.

  32. John and Jane Roe falsely reported with deliberate indifference to the Denver Police

     Department that Plaintiff Brandi Martin had assaulted Defendant Pelkey and Defendant

     Makowsky.

  33. Defendants Pelkey and Makowsky also falsely reported with deliberate indifference to the

     Denver Police Department that Plaintiff Brandi Martin had assaulted Defendant Pelkey and

     Defendant Makowsky.

  34. The Denver Police Department, based on the charges of assault made by John and Jane Roe,

     Defendant Pelkey, and Defendant Makowsky, arrested Plaintiff Martin and placed her into the

     back of a police car with Plaintiff L.W., while other students and parents watched.




                                                   6
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 7 of 16




  35. On July 21, 2016, Detective Love of the Denver Police Department presented the case

     against Plaintiff Brandi Martin to the Denver District Attorney's Office. The Denver District

     Attorney’s Office ultimately refused to file charges and the case was dismissed after a video

     depicting the incident, filmed by another concerned parent standing outside and near the back

     of the bus, was circulated through news and social media. The video showed Plaintiff Brandi

     Martin being attacked by Defendant Makowsky and Defendant Pelkey, without provocation,

     as she was trying to remove her 11- year-old daughter, who was then screaming to her mother

     that she was being detained against her will from leaving the bus.

                                FEDERAL CLAIMS FOR RELIEF

                                 FIRST CLAIM FOR RELIEF
   (Violation of the Fourth and/or Fourteenth Amendments of the United States Constitution
                                   – Plaintiff Brandi Martin)

  36. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

     of this complaint as though fully set forth herein.

  37. Defendants John and Jane Roe, Pelkey, and Makowsky used falsified statements, made with

     deliberate indifference, as set forth above, to cause the arrest and confinement of Plaintiff

     Brandi Martin, and the prosecution of Plaintiff Brandi Martin. Defendants’ false statements

     caused Plaintiff to be seized by way of arrest and deprived of liberty without due process of

     law. The false charges filed by Defendants John and Jane Roe, Pelkey, and Makowsky, with

     deliberate indifference, resulting in Plaintiff Brandi Martin’s unlawful arrest were dismissed

     by the Denver District Attorney because no probable cause supported the original arrest, the

     confinement, or prosecution.

  38. As a direct and proximate result of the use of the unlawful detention, arrest, and use of false

     statements to seize, arrest and prosecute Plaintiff Brandi Martin, Plaintiff Brandi Martin




                                                   7
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 8 of 16




     suffered injuries, damages, and losses, including without limitation, permanent physical injury,

     permanent impairment, medical expenses, loss of wages in the past and in the future, emotional

     distress, humiliation, loss of enjoyment of life, embarrassment, damaged reputation, and great

     physical and mental pain and suffering.

  39. Plaintiff Brandi Martin is entitled to an award of compensatory and punitive damages and

     attorneys’ fees, expert witness fees and costs pursuant to 42 U.S.C. §§1983 and 1988.

                               SECOND CLAIM FOR RELIEF
    (Violation of the Fourth Amendment of the United States Constitution – Unreasonable
                                  Search/Seizure – L.W)

  40. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

     of this complaint as though fully set forth herein.

  41. When seizing a person and/or using physical force to control or restrain an individual, the

     Fourth Amendment protections only allow state actors to use the amount of force that is

     reasonable and necessary under the circumstances.

  42. Furthermore, the Fourth Amendment protects persons from unreasonable seizures.

  43. Defendant Pelkey and Defendant Makowsky used unnecessary and excessive force in

     physically restraining and detaining L.W. on the bus.

  44. Defendant Pelkey and Defendant Makowsky unreasonably seized L.W. by physically

     detaining her on the bus and by restraining her from exiting the bus and otherwise preventing

     her from leaving the bus

  45. A reasonable state actor in the position of Defendant Pelkey and Defendant Makowsky knew

     or should have known that his actions violated clearly established law and the Defendant

     Pelkey and Defendant Makowsky acted, as described above, with deliberate indifference in

     violating clearly established law.




                                                   8
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 9 of 16




  46. As a direct and proximate result of the unreasonable seizure of L.W., Plaintiffs have suffered

     injuries, damages, and losses, including without limitation, permanent physical injury,

     permanent impairment, medical expenses, loss of wages in the past and in the future, emotional

     distress, humiliation, loss of enjoyment of life, embarrassment, damaged reputation, and great

     physical and mental pain and suffering.

  47. Plaintiff L.W. is entitled to an award of compensatory and punitive damages and attorneys’

     fees, expert fees and costs pursuant to 42 U.S.C. §§1983 and 1988.

                    COLORADO STATE LAW CLAIMS FOR RELIEF

  48. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

     of this complaint as though fully set forth herein.

  49. Plaintiff has given notice relevant to all the State Law claims being made in this

     Complaint pursuant to C.R.S. §24-10-109.

  50. At all times necessary to this action, Defendant Pelkey and Defendant Makowsky were

     employees or agents of DPS, acting within the course and scope of their employment or agency

     with DPS, in the performance of their duties with DPS, and with the authority of DPS, such

     that DPS is liable to the Plaintiffs for the conduct of Defendant Pelkey and Defendant

     Makowsky as set forth above and below which gives rise to the claims the Plaintiffs are

     asserting against Defendant Pelkey and Defendant Makowsky, as described above and below,

     pursuant to C.R.S. 24-10-101, et seq, and based on the doctrine of respondeat superior and

     pursuant to general agency law.

  51. Upon information and belief, DPS failed to provide sufficient training and instruction to

     Defendant Pelkey and Defendant Makowsky with respect to how to interact with students and




                                                   9
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 10 of 16




      handle conflicts with students and parents, and failed to implement any training and instruction

      it did provide in this regard.

   52. Upon information and belief, DPS failed to properly supervise Defendant Pelkey and

      Defendant Makowsky, including but not limited to, failing to properly monitor and govern

      Defendant Pelkey’s and Defendant Makowsky’s interactions with students, parents, and other

      DPS faculty and employees.

   53. As a direct and proximate result of the actions of Defendant Pelkey, Defendant Makowsky,

      and DPS, Plaintiffs Brandi Martin and L.W. sustained damages, including, but not limited to

      fear, anxiety, embarrassment, indignity, public disgrace, impairment of their reputations,

      personal humiliation, inconvenience, and mental pain, anguish, and suffering, as well

      emotional difficulties characterized by depression, anger, anxiety and frustration.

   54. As a direct and proximate result of the actions of Defendant Pelkey, Defendant Makowsky,

      and DPS, Plaintiffs Brandi Martin and L.W. have incurred in the past and will incur in the

      future, medical and psychotherapy expenses related thereto; has suffered in the past and will

      continue to suffer in the future, great mental and physical pain and suffering; has suffered in

      the past and will continue to suffer in the future, a loss of time, a loss of income, a loss of

      earning capacity, a loss of enjoyment of life, impairment to the quality of life, inconvenience,

      and impairment of their reputations as well as other economic and non-economic damages, all

      to their compensatory damages in an amount to be determined at trial.

                                       THIRD CLAIM FOR RELIEF
                                       (Negligence – Thomas Pelkey)

   55. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

      of this complaint as though fully set forth herein.

   56. At all times necessary to this action, Defendant Pelkey had a duty to act in a reasonable manner.




                                                    10
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 11 of 16




   57. Defendant Pelkey was negligent in acting in a careless and unreasonable manner by: stopping

      the bus before the assigned stop; stopping the bus at a random location; refusing to allow

      students, including Plaintiff L.W., to exit the bus; threatening students, including Plaintiff

      L.W., and parents, including Plaintiff Brandi Martin; physically restraining and detaining

      students, including Plaintiff L.W., and parents; and restraining, detaining, and assaulting

      Plaintiff Brandi Martin.

   58. As a result of Defendant Pelkey’s negligence, Plaintiffs suffered injuries, damages, and

      losses as set forth previously

                                   FOURTH CLAIM FOR RELIEF
                                   (Negligence - Ernest Makowsky)

   59. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

      of this complaint as though fully set forth herein.

   60. At all times necessary to this action, Defendant Makowsky had a duty to act in a reasonable

      manner.

   61. Defendant Pelkey was negligent in acting in a careless and unreasonable manner by: insulting

      students on the bus, including Plaintiff L.W.; refusing to allow students to exit the bus,

      including Plaintiff L.W.; threatening students, including Plaintiff L.W., and parents, including

      Plaintiff Brandi Martin; physically restraining and detaining students, including Plaintiff L.W.,

      and parents; and restraining, detaining, and assaulting Plaintiff Brandi Martin.

   62. As a result of Defendant Makowsky’s negligence, Plaintiffs suffered injuries, damages, and

      losses as set forth previously

                                       FIFTH CLAIM FOR RELIEF
                                         (Assault - Thomas Pelkey)




                                                    11
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 12 of 16




   63. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

      of this complaint as though fully set forth herein.

   64. Defendant Pelkey intended to cause an offensive or harmful physical contact with Brandi

      Martin by grabbing Plaintiff Martin by her arm and hair, and attempting to pull Plaintiff Martin

      to the ground.

   65. Defendant Pelkey placed Ms. Martin in apprehension of immediate physical contact.

   66. Defendant Pelkey’s contact was harmful to Plaintiff Martin.

   67. As a result of this harmful contact, Plaintiff Brandi Martin suffered injuries, damages, and

      losses as set forth previously.

                                    SIXTH CLAIM FOR RELIEF
                                     (Assault - Ernest Makowsky)

   68. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

      of this complaint as though fully set forth herein.

   69. Defendant Makowski intended to cause an offensive or harmful physical contact with Brandi

      Martin by grabbing Plaintiff Martin by her arm and hair, and attempting to pull Ms. Martin to

      the ground.

   70. Defendant Makowski placed Plaintiff Martin in apprehension of immediate physical contact.

   71. Defendant Makowski’s contact was harmful to Plaintiff Martin.

   72. As a result of this harmful contact, Plaintiff Brandi Martin suffered injuries, damages, and

      losses as set forth previously.

                                  SEVENTH CLAIM FOR RELIEF
                                     (Battery - Thomas Pelkey)

   73. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

      of this complaint as though fully set forth herein.




                                                    12
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 13 of 16




   74. Defendant Pelkey physically contacted Plaintiff Brandi Martin by grabbing Plaintiff Martin by

      her arm and hair, and attempting to pull Plaintiff Martin to the ground.

   75. Defendant Pelkey intended to make harmful and offensive physical contact with P l ai n t i ff

      Martin.

   76. Defendant Pelkey’s physical contact was harmful and offensive to Plaintiff Martin.

   77. As a result of this harmful and offensive physical contact, Plaintiff Brandi Martin suffered

      injuries, damages, and losses as set forth previously.

                                  EIGHTH CLAIM FOR RELIEF
                                     (Malicious Prosecution)

   78. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

      of this complaint as though fully set forth herein.

   79. Defendants Pelkey, Makowsky, and John and Jane Roe accused Plaintiff Brandi Martin of

      committing criminal acts, including but not limited to harassment, assault, and battery.

   80. As a result of these accusations, Plaintiff Martin was arrested and charged with assault.

   81. After reviewing the audio and video footage of the incident, the Denver District Attorney’s

      Office refused to prosecute the case. Defendants John and Jane Roe, Pelkey, and Makowsky

      gave statements to law enforcement that they were attacked by Plaintiff Martin, an assertion

      that conflicts with the audio and video evidence and the eyewitness accounts of the incident.

   82. Defendants Pelkey, Makowsky, and John and Jane Roe made the statements leading to Plaintiff

      Brandi Martin’s arrest without probable cause because they were not made in good faith since

      at the time the statements were made Defendants Pelkey, Makowsky, and John and Jane Roe

      knew the statements were false or they made the statements in reckless disregard as to whether

      they were false and a reasonable person at the time Defendants Pelkey, Makowsky, and John




                                                    13
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 14 of 16




      and Jane Roe made the statements would not have believed that Brandi Martin was guilty of

      any criminal offense, as shown by the audio and video footage of the incident.

   83. Defendants Pelkey’s, Makowsky’s, and John and Jane Roe’s statements against Plaintiff

      Brandi Martin were motivated by malice against Plaintiff Martin as the statements about this

      incident were false and contradicted by the audio and video footage and the eyewitness

      accounts of the incident. Furthermore, Defendants Pelkey, Makowsky, and John and Jane Roe

      were upset about this incident and that Ms. Martin had boarded the bus to get her daughter.

      Thus, Defendants Pelkey Makowsky, and John and Jane Roe had a motive in charging Ms.

      Martin with committing a crime which motive was other than their desire to bring Ms. Martin

      to justice.

   84. Thus, Defendants Pelkey, Makowsky, and John and Jane Roe maliciously prosecuted Plaintiff

      Brandi Martin and as a result, Ms. Martin suffered injuries, damages, and losses as set forth

      previously.

                                   NINTH CLAIM FOR RELIEF
                            (Intentional Infliction of Emotional Distress)

   85. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

      of this complaint as though fully set forth herein.

   86. As set forth above, Defendants Pelkey, Makowsky, and John and Jane Roe: refused to allow

      students to exit the bus; threatened students and parents; physically restrained students and

      parents; assaulted Plaintiff Brandi Martin; and accused Plaintiff Martin of assault, which

      resulted in her arrest.

   87. Defendants Pelkey, Makowsky, and John and Jane Roe acted recklessly or with the intent of

      causing Brandi Martin and L.W. severe emotional distress. Defendants Pelkey, Makowsky,




                                                    14
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 15 of 16




      and John and Jane Roe knew that there was a substantial probability that their actions would

      cause Plaintiffs Brandi Martin and L.W. to suffer severe emotional distress.

   88. Defendants Pelkey, Makowsky, and John and Jane Roe’s conduct caused Plaintiffs Brandi

      Martin and L.W. to suffer severe emotional distress and damages as set forth in the previously.

   89. As a result of the actions of Defendants Pelkey, Makowsky, and John and Jane Roe, which

      constitute the intentional infliction of emotional distress, Plaintiffs Brandi Martin and L.W.

      suffered injuries, damages, and losses as set forth in the previously.

                                NINTH CLAIM FOR RELIEF
                (Respondeat Superior/Agency Law/C.R.S. 24-10-101, et seq. - DPS)

   90. Plaintiffs incorporate by reference herein the allegations set forth in the preceding paragraphs

      of this complaint as though fully set forth herein.

   91. At all times pertinent to this action, Defendant Pelkey, Defendant Makowsky, and John and

      Jane Roe were acting at the direction and with the permission of DPS.

   92. At all times pertinent to this action, Defendant Pelkey and Defendant Makowsky were acting

      within the scope and course of their employment or agency with Defendant DPS, in the

      performance of their duties with DPS, and with the authority of Defendant DPS.

   93. At all times pertinent to this action, the acts or omissions of Defendant Pelkey, Defendant

      Makowsky, and John and Jane Roe were, in law, the acts or omissions of Defendant DPS.

   94. DPS is vicariously liable for the acts and omissions of Defendant Pelkey and Defendant

      Makowsky under the doctrine of respondeat superior and general agency law, and is liable

      therefor pursuant to C.R.S. 24-10-101, et seq.

   95. As a direct and proximate result of the aforementioned acts and omissions of Defendant Pelkey,

      Defendant Makowsky, for which Defendant DPS is vicariously liable or is liable pursuant to




                                                   15
Case 1:20-cv-02829-DDD-NRN Document 1 Filed 09/17/20 USDC Colorado Page 16 of 16




      C.R.S. 24-10-101, et seq, Plaintiffs Brandi Martin and L.W. suffered injuries, damages, and

      losses as set forth previously.

      WHEREFORE, Plaintiffs Brandi Martin and L.W. herein pray for judgment against

   Defendants Defendant Pelkey, Defendant Makowsky, John and Jane Roe, and DPS, and each of

   them, jointly and severally, as follows:

          a. For judgment in favor of Plaintiffs Brandi Martin and L.W. compensatory damages in

              an amount that will fully and fairly compensate Plaintiffs for their injuries, damages,

              and losses, pursuant to 42 U.S.C. §1983;

          b. For judgment on their State Law Claims in favor of Plaintiffs Brandi Martin and L.W.,

              in an amount to be determined at trial as and for compensatory damages;

          c. For judgment in favor of Plaintiffs Brandi Martin and L.W., awarding pre and post

              judgment interest as provided by law, costs, expert witness fees, attorneys’ fees,

              expenses, and such other relief as the court may deem proper in the premises.

   PLAINTIFF DEMANDS TRIAL TO A JURY ON ALL ISSUES SO TRIABLE

   Respectfully submitted this 17th day of September, 2020

                                                         Filed via Colorado Courts E-Filing
                                                         A duly signed original on file with the
                                                         office of Kidneigh & Kaufman, P.C.



                                                          /s/ Charles G. Crichton
                                                         JENNIFER L. CRICHTON #37994
                                                         STEPHEN C. KAUFMAN #10564
                                                         CHARLES G. CRICHTON #38557

   Plaintiffs’ Address:
   800 S. Ironton Street
   Aurora, Colorado 80012




                                                  16
